Per curiam.
Mr. Langley was charged with violations of Standard 44 (wilful abandonment or disregard of a legal matter) and Standard 23 (failure to refund a fee paid in advance that has not been earned) .See State Bar Rule 4-102. These violations occurred after Mr. Langley was employed to represent a person who had two criminal cases pending against him. After being paid a retainer fee, Mr. Langley abandoned representation of his client and refused to refund the retainer fee. When the State Bar of Georgia brought charges against the respondent, he filed a petition for voluntary discipline in which he admitted the allegations against him and sought voluntary suspension of his license to practice law for one year.
The State Disciplinary Board adopted the Special Master’s findings that the respondent violated Standards 23 and 44, and that respondent had not been the subject of any other disciplinary actions while practicing law in this state. The Board recommended that the respondent be suspended from the practice of law for a period of one year.
The recommendation of the Board is approved and adopted. It is ordered that the voluntary suspension of Luther D. Langley, Jr., from membership in the State Bar of Georgia and the suspensión of his license to practice law in the State of Georgia for one year be accepted for violations of Standards 23 and 44 of the Rules of the *163State Bar of Georgia.
Decided July 16, 1980.

Omer W. Franklin, Jr., General Counsel State Bar, Victor

Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Richard R. Blews, III, for Langley.

It is so ordered.


All the Justices concur.